Filed 11/16/21 P. v. Cardenas CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                             F080924
           Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 1405767)
                    v.

    ULISES SANCHEZ CARDENAS,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Ricardo
Cordova, Judge.
         Phillip M. Brooks, under appointment by the Court of Appeal; and Spolin Law,
Aaron Spolin, for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Daniel B. Bernstein and Doris
A. Calandra, Deputy Attorneys General, Respondent.
                                                        -ooOoo-




*        Before Poochigian, Acting P. J., Smith, J. and Meehan, J.
                                      INTRODUCTION
          Appellant Ulises Sanchez Cardenas was convicted of first degree murder (Pen.
      1
Code, § 187, subd. (a)) and two counts of assault with a firearm (§ 245, subd. (a)(2)).
The jury also found that Cardenas committed the offenses in association with a criminal
street gang (§ 186.22, subd. (b)(1)). Cardenas was sentenced to an indeterminate term of
25 years to life plus a determinate term of 10 years.
          In 2019, following the enactment of Senate Bill No. 1437 (2017-2018 Reg. Sess.)
(Senate Bill No. 1437), Cardenas filed a section 1170.95 petition seeking to vacate his
murder conviction. Following a hearing on the petition wherein Cardenas was
represented by counsel, the superior court denied Cardenas’s petition. On appeal,
Cardenas contends the superior court erred by denying his petition without issuing an
order to show cause and holding an evidentiary hearing on his entitlement to relief. We
affirm.
                                 PROCEDURAL HISTORY
          On August 17, 2012, following a jury trial, Cardenas was sentenced by the
Stanislaus County Superior Court to an indeterminate term of 25 years to life for first
degree murder, a consecutive 10-year determinate term for a section 186.22, subdivision
(b)(1), gang enhancement, two concurrent terms of two years each for assault with a
firearm, and two concurrent five-year terms for the related section 186.22, subdivision
(b)(1), gang enhancements.
          On June 17, 2014, in People v. Cardenas (Jun. 17, 2014, F065841) [nonpub. opn.],
this court affirmed Cardenas’s judgment of conviction.
          On January 1, 2019, Senate Bill No. 1437 became effective. (Stats. 2018,
ch. 1015.) That measure amended sections 188 and 189 eliminating the felony murder
rule and the natural and probable consequences doctrine. (Stats. 2018, ch. 1015, §§ 2, 3.)

1         All undefined statutory citations are to the Penal Code unless otherwise indicated.


                                               2.
       On March 6, 2019, Cardenas filed a petition for resentencing under section
1170.95.
       On February 5, 2020, the People filed a supplemental response to Cardenas’s
petition explaining that Cardenas was ineligible for relief under section 1170.95 because
he had not been prosecuted or convicted under the felony murder rule or the natural and
probable consequences doctrine. According to the People, Cardenas’s liability for
murder was predicated upon being the actual killer or having directly aided and abetted
the murder, neither of which entitles him to resentencing relief under section 1170.95.
       On February 10, 2020, following argument by the parties, the superior court
denied Cardenas’s petition finding that he had failed to make a prima facie case for relief
under section 1170.95.
       On February 28, 2020, Cardenas filed a timely notice of appeal.
                                         FACTS
       The following statement of facts is derived from this court’s nonpublished opinion
in People v. Cardenas, supra, [nonpub. opn.], which is part of the record on appeal. We
only briefly summarize the facts underlying Cardenas’s conviction in light of the issues
before this Court:
       On July 29, 2009, Cardenas, Isidro Carranza, and Rafael Lopez were driving in
Carranza’s mother’s Ford Expedition in Modesto. When Cardenas and his companions
arrived at a market near Boulder and Broadway, they observed a group of boys and girls,
minors, standing outside. Cardenas, Carranza, and Lopez were affiliated with the Sureño
criminal street gang, whereas the minors appeared to be affiliated with the Norteño street
gang. Following a verbal confrontation, one of the minors pulled out a handgun and shot
at the Expedition, striking the rear passenger area where Lopez had been sitting.
       Cardenas instructed Carranza to drive to a nearby home to get a gun so that he
could get payback for the shooting. Cardenas retrieved a backpack from a toolshed



                                            3.
outside of a residence, got back into the front passenger seat of the Expedition, and
removed a two-foot shotgun from the backpack. The group headed back to the market.
       On the way, Cardenas saw a Chevy Caprice occupied by Albert Schopp and two
companions. Carranza recognized Schopp from the neighborhood and considered him to
be an enemy because Schopp was a Norteño. Schopp was not affiliated with the group
that had shot at the Expedition.
       Cardenas claimed “they” were already looking for “us” to “shoot us.” Carranza
followed the SUV until Schopp’s vehicle stopped in the road. His engine had died.
Carranza stopped behind him.
       Cardenas told Lopez to duck, he loaded his firearm, and through his open window,
Cardenas shot Schopp in the head, killing him. Cardenas instructed Carranza to drive.
He cleaned the shotgun shell with a rag and tossed it out the window. Cardenas returned
the firearm to the shed where it had been stored, and the group returned to Cardenas’s
house. Cardenas purchased a sticker to cover the bullet hole on the Expedition.
       Cardenas was arrested the following morning. At trial, both Carranza and Lopez
testified that Cardenas was the shooter.
The Jury Instructions
       The jury was instructed that Cardenas could be found guilty of murder as the
direct perpetrator of the shooting, or as an aider and abettor.
       The jury found Cardenas guilty of the first degree murder of Schopp (count 1) and
assault with a deadly weapon upon Schopp’s companions (counts 4 and 5). The jury also
found Cardenas had committed the offenses for the benefit of a criminal street gang. The
jury did not find true allegations that Cardenas (1) personally and intentionally
discharged a firearm and proximately caused great bodily injury or death; (2) personally
used a firearm; and (3) personally and intentionally discharged a firearm and proximately
caused great bodily injury.



                                              4.
                                        ANALYSIS
       Cardenas contends the superior court erred by failing to issue an order to show
cause and to hold an evidentiary hearing on his entitlement to resentencing relief under
section 1170.95. According to Cardenas, because he was convicted of murder based
upon the natural and probable consequences doctrine, he is entitled to relief as a matter of
law. His assertions are incorrect.
       In 2018, the Legislature passed Senate Bill No. 1437, amending the felony murder
rule and the natural and probable consequences doctrine in a manner that forecloses
murder liability from being vicariously imposed on a person who is not the actual killer,
did not act with the intent to kill, or was not a major participant in the underlying felony
who acted with reckless indifference to human life. (Stats. 2018, ch. 1015, § 1,
subd. (f); People v. Gentile (2020) 10 Cal.5th 830, 842.)
       Senate Bill No. 1437 also added section 1170.95 to the Penal Code, creating a
procedure for persons previously convicted of murder under the felony murder rule or the
natural and probable consequences doctrine to petition the superior court for retroactive
relief. Subdivision (a) of section 1170.95 sets forth the requirements for a facially
sufficient petition. The petitioner must aver that: “(1) A complaint, information, or
indictment was filed against the petitioner that allowed the prosecution to proceed under
a theory of felony murder or murder under the natural and probable consequences
doctrine. [¶] (2) The petitioner was convicted of first degree or second degree murder
following a trial .... [¶] (3) The petitioner could not be convicted of first or second
degree murder because of changes to [s]ection 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (a)(1)-(3).)
       Upon receipt of a section 1170.95 petition for resentencing, the superior court
“shall review the petition and determine if the petitioner has made a prima facie showing
that the petitioner falls within the provisions of this section.” (§ 1170.95, subd. (c).) In
determining whether the petitioner has carried the burden of making the requisite prima

                                              5.
facie showing he or she falls within the provisions of section 1170.95 and is entitled to
relief, the superior court properly examines the record of conviction, “allowing the court
to distinguish petitions with potential merit from those that are clearly meritless.”
(People v. Lewis (2021) 11 Cal.5th 952, 971.) Appellate opinions “are generally
considered to be part of the record of conviction.” (Id. at p. 972.)
       The prima facie inquiry under section 1170.95, subdivision (c), however, “is
limited. Like the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the
court takes petitioner’s factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his or her factual allegations
were proved. If so, the court must issue an order to show cause....” ’ ‘However, if the
record, including the court’s own documents, “contain[] facts refuting the allegations
made in the petition,” then “the court is justified in making a credibility determination
adverse to the petitioner.’ ” (Lewis, supra, 11 Cal.5th at p. 971; see People v.
Daniel (2020) 57 Cal.App.5th 666, 675, review granted Feb. 24, 2021, S266336 [any
error in denying petition at prima facie stage without appointing counsel is harmless if the
record of conviction “ ‘conclusively demonstrates’ ” petitioner is ineligible for relief].)
       If the petitioner has made a prima facie showing (§ 1170.95, subd. (c)), the trial
court “shall issue an order to show cause.” (Ibid.) The trial court must then hold a
hearing “to determine whether to vacate the murder conviction and to recall the sentence
and resentence the petitioner on any remaining counts.” (§ 1170.95, subd. (d)(1).)
       Cardenas contends the superior court erred by failing to issue an order to show
cause and to hold an evidentiary hearing. His assertions are meritless. These steps are
predicated upon a petitioner’s ability to demonstrate a prima facie entitlement to section
1170.95 relief (see § 1170.95, subd. (c)), which Cardenas did not do. Although
Cardenas’s sworn petition stated he was tried and convicted under the felony murder rule
or the natural and probable consequences doctrine, the record of conviction refutes his



                                              6.
assertions. Thus, the superior court correctly denied Cardenas’s petition without further
proceedings.
       As our Supreme Court has explained, “the prima facie inquiry under subdivision
(c) is limited. Like the analogous prima facie inquiry in habeas corpus proceedings, ‘ “the
court takes petitioner’s factual allegations as true and makes a preliminary assessment
regarding whether the petitioner would be entitled to relief if his or her factual allegations
were proved. If so, the court must issue an order to show cause.” ’ [Citations.] ‘[A] court
should not reject the petitioner’s factual allegations on credibility grounds without first
conducting an evidentiary hearing.’ [Citations.] ‘However, if the record, including the
court’s own documents, “contain[s] facts refuting the allegations made in the petition,”
then “the court is justified in making a credibility determination adverse to the
petitioner.” ’ ” (Lewis, supra, 11 Cal.5th at p. 971; see People v. Drayton (2020) 47
Cal.App.5th 965, 980, overruled on other grounds in Lewis [“the trial court should
assume all facts stated in the section 1170.95 petition are true” unless they are “untrue as
a matter of law” or refuted by the record and may not engage in “factfinding involving
the weighing of evidence or the exercise of discretion”].) “If, accepting the facts asserted
in the petition as true, the petitioner would be entitled to relief because he or she has met
the requirements of section 1170.95[, subdivision] (a), then the trial court should issue an
order to show cause.” (Drayton, supra, at p. 980.)
       Here, the record conclusively shows Cardenas was prosecuted as the direct
perpetrator of the shooting or as an aider and abettor, but not under the natural and
probable consequences doctrine, as Cardenas had claimed. In denying Cardenas’s
petition and declining to issue an order to show cause, the superior court made a
credibility determination adverse to Cardenas. The superior court did not err in so doing.
       Cardenas insists the jury was instructed on implied malice pursuant to CALCRIM
No. 520, and that this instruction implicates the natural and probable consequences
doctrine. Not so.

                                              7.
       CALCRIM No. 520 is the generic instruction for murder which defines express
and implied malice. “Although the instructions related to implied malice and the natural
and probable consequences doctrine of aiding and abetting include similar language
regarding a ‘natural consequence,’ they are distinctly different concepts.” (People v. Soto
(2020) 51 Cal.App.5th 1043, 1056, review granted Sept. 23, 2020, S263939.) “Unlike
aiding and abetting implied malice murder, which requires the aider and abettor to (at
least) share the mental state of the actual perpetrator of implied malice murder, ‘ “aider
and abettor culpability under the natural and probable consequences doctrine is not
premised upon the intention of the aider and abettor to commit the nontarget offense
[e.g., murder] because the nontarget offense was not intended at all.” ’ ” (Id. at p. 1058.)
       We further observe that if Cardenas had been prosecuted under the natural and
probable consequences doctrine, the trial court would have been obligated to identify a
target offense. As our Supreme Court has explained, “ ‘when the prosecution relies on
the “natural and probable consequences” doctrine to hold a defendant liable as an aider
and abettor, the trial court must, on its own initiative, identify and describe for the jury
any target offense allegedly aided and abetted by the defendant.’ ” (People v. Soto,
supra, 51 Cal.App.5th at p. 1058.) The record contains no evidence the jury was
instructed on a target offense.
       Because Cardenas was not prosecuted under the natural and probable
consequences doctrine, we do not address his remaining arguments. He is ineligible for
resentencing relief under section 1170.95 as a matter of law. Consequently, Cardenas
was not entitled to the issuance of an order to show cause or an evidentiary hearing.
                                      DISPOSITION
       The superior court’s order denying Cardenas’s section 1170.95 petition for
resentencing is affirmed.




                                              8.